Citation Nr: 0307370	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  91-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky



THE ISSUES

1.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 70 percent evaluation, 
effective from March 1986.

2.  Entitlement to an increased evaluation for bronchitis and 
bronchial asthma with pleurisy, history of left lung 
collapse, and pain syndrome, currently rated as 30 percent 
disabling.

(The issue of entitlement to a higher rating for constrictive 
pericarditis with cor pulmonale, initially assigned a 
30 percent evaluation, effective from May 1989, will be 
addressed in a later decision).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1972 to August 
1973. 

This appeal came to the Board of Veterans' Appeals (Board) 
from October 1989 and later RO decisions that granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from March 1986; increased the evaluation for the 
respiratory disorder from 10 to 30 percent; and granted 
service connection for constrictive pericarditis and assigned 
a 30 percent evaluation, effective from May 1989.  In a July 
1997 decision, the Board denied the appeal for a higher 
rating for the constrictive pericarditis.

The veteran then appealed the July 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He also appointed Mark R. Lippman, attorney, to represent him 
with regard to the issues listed on the first page of this 
decision.  In a July 1998 order, the Court granted a July 
1998 joint motion from the parties and vacated the July 1997 
Board decision regarding the denial of a higher rating for 
the constrictive pericarditis and remanded the case to the 
Board for readjudication.  The case was thereafter returned 
to the Board.

In July 1992, September 1994, July 1997, and July 2001, the 
Board remanded the issues of entitlement to a higher rating 
for PTSD and to an increased evaluation for the respiratory 
disorder to the RO for additional development.  In June 2001, 
the Board remanded the issue of entitlement to a higher 
rating for constrictive pericarditis to the RO for additional 
development.

A July 2002 RO rating decision increased the evaluation for 
the PTSD from 30 to 70 percent, effective from March 1986, 
and granted a total rating for compensation purposes based on 
unemployability due to the service-connected disabilities, 
effective from July 1992.  Inasmuch as a higher evaluation is 
potentially available, and the issue of an increased 
evaluation for PTSD was already in appellate status at the 
time of the July 2002 RO rating decision, the Board will 
consider entitlement to an increased evaluation for PTSD for 
the entire period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board is undertaking additional development on the issue 
of entitlement to a higher rating for constrictive 
pericarditis with cor pulmonale, initially assigned a 
30 percent evaluation, effective from May 1989, pursuant to 
authority under 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing that issue.


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by 
occasional suicidal and homicidal ideations without acting, 
flashbacks, recollections, and intrusive dreams of 
experiences in service, avoidance of situations that remind 
him of experiences in service, increased arousal, anxiety 
with panic attacks, and depression that have produced 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, or serious or severe social impairment or 
pronounced or severe industrial impairment since March 1986.

2.  PTSD symptoms that have produced total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, or the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior or that have demonstrably rendered the veteran 
unable to obtain or retain employment are not shown at any 
time from March 1986.

3.  The respiratory condition is manifested primarily by FEV-
1/FVC of 82 percent predicted, an FEV-1 over 100 percent 
predicted, and occasional asthma attacks with dyspnea that 
produce no more than moderate impairment; frequent attacks of 
asthma, marked dyspnea on exertion between attacks with only 
temporary relief with medication, monthly visits to a 
physician due to exacerbations or intermittent courses of 
systemic (oral or parenteral corticosteroids) is not found.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD at any time from March 1986 are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.132, Code 9411, 
effective prior to February 3, 1988, and November 7, 1996, 
and 4.130, Code 9411, effective as of November 7, 1996.

2.  The criteria for a rating in excess of 30 percent for 
bronchitis and bronchial asthma with pleurisy, history of 
recurrent left lung collapse, and pain syndrome are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Code 
6002, effective prior to and as of October 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims discussed in this decision, and that the requirements 
of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the claimed conditions.  He 
and his attorney have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a July 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claims.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claims.  Hence, 
no further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

I.  Entitlement to a Higher Rating for PTSD, Initially 
Assigned a 70 Percent Evaluation, Effective from March 1986

A.  Factual Background

The veteran had active service from September 1972 to August 
1973.

VA, private, and service department medical records, 
including documents received from the Social Security 
Administration (SSA), show that the veteran was treated and 
evaluated for various conditions from the late 1980's to 
2002.  The more salient medical reports related to the issues 
considered in this appeal are discussed in the appropriate 
sections of this decision.

A service department medical report shows that the veteran 
was hospitalized in December 1988.  On mental status 
evaluation his mood was euthymic.  His affect was 
appropriate.  A long history of opiate and benzodiazepine 
abuse secondarily was noted.  His thought processes focused 
on chronic pain and seeking medication.  A history of 
suicidal ideation without attempt was noted.  He was well 
oriented.  The diagnoses included polysubstance 
dependence/opiate dependence, and chronic pain complaints 
(primarily back and chest) since injury in 1972.

A VA social and industrial shows that the veteran was 
interviewed in June 1989.  It was noted that he had 
nightmares and recollections of events in service.  It was 
noted that he had had several industrial pursuits since 
separation from service and that he had missed 60 days of 
work so far in 1989.

The veteran underwent VA psychiatric examinations in August 
1989.  At one examination, he was depressed and anxious.  His 
affect was consistent with mood.  His thought processes were 
generally goal directed.  He admitted to symptoms of PTSD.  
There was no evidence of psychotic symptoms such as 
delusions, hallucinations, and suicidal or homicidal 
ideations.  His insight was good.  His judgment was good.  
Cognitive symptoms were grossly intact.  The Axis I diagnosis 
was moderate to severe PTSD.  It was noted that the veteran 
was working but had missed 64 days of work in the last year.

At the second VA psychiatric examination in August 1989, the 
veteran seemed quite preoccupied with somatic complaints.  
The examiner found psychiatric symptoms that produced minimal 
social and industrial impairment.  The Axis I diagnosis was 
mild, chronic PTSD.

A document from the SSA dated in January 1991 shows that the 
veteran was found entitled to benefits for disability that 
began in 1989.  The primary diagnosis was somatoform pain 
disorder related to anterior chest wall and thoracic spine, 
and the secondary diagnosis was PTSD.

A VA report shows that the veteran was hospitalized in 
November 1991.  The diagnosis was polysubstance abuse with 
acute confusional state.

The veteran underwent a VA psychiatric examination in July 
1992.  It was noted that he was married then divorced, and 
that he had 2 children who did not live with him.  He 
reported problems establishing relationships and that he was 
unemployed.  His overall mood was depressed.  His memory was 
fair and he stated his concentration was low.  His 
abstraction ability was average and his judgment was normal.  
He was fully oriented in all spheres and there was no 
evidence of any suicidal or homicidal ideations.  The Axis I 
diagnoses were severe PTSD and history of alcohol and 
medication abuse.  The Axis V diagnosis or GAF (global 
assessment of functioning) was in the 40 to 50 range at the 
time of examination, and probably in the 20 to 30 range when 
normal.

The veteran testified at a hearing in May 1995.  His 
testimony was to the effect that his PTSD was more severe 
than rated at that time.

The veteran underwent a VA psychiatric examination in June 
1998.  He stated that he continued to have nightmares of his 
military experiences.  He complained of intense pain 
throughout his body.  His mood was depressed.  His affect was 
appropriate.  He knew basic current events.  His thought 
processes were normal.  He reported thinking of suicide 
daily.  He reported homicidal thoughts towards people who 
made fun of him with no intentions of carrying out his 
thoughts.  His judgment and insight were adequate.  The Axis 
I diagnosis was PTSD with depressive features, and 
polysubstance dependence disorder.  The GAF was 38.

A private medical report dated in November 1999 notes that 
the veteran was being treated for various conditions, 
including PTSD.  It was noted that he was then using Prozac 
for depression, and in the past had tried Doxepin and Paxil.  
It was noted that another physician was managing the 
veteran's pain medication.  The signatory, a medical doctor, 
reported that the veteran was suicidal, extremely anxious 
with panic attacks, hypervigilant, startled easily, had 
flashbacks, insomnia, and nightmares, and was estranged from 
others.  The Axis I diagnosis was PTSD and the Axis V 
diagnosis was 45.  It was opined that the veteran's 
psychiatric disability should be assigned a rating of 
50 percent.

The veteran underwent a VA psychiatric examination in 
December 2001 pursuant to the July 2001 Board remand in order 
to determine the current severity of the PTSD.  The examiner 
reviewed the evidence in the veteran's claims file in January 
2002 and prepared a report with addendum based on the 
examination of the veteran and his clinical history.  The 
examiner found that the PTSD was manifested by symptoms that 
included flashbacks, recollections, and nightmares of 
experiences in service, avoidance of situations that reminded 
him of those experiences, and increased arousal.  The 
diagnoses were moderate to severe PTSD, pain disorder 
associated with both psychological factors and a general 
medical condition, opioid dependence, and alcohol dependence.  
The GAF attributable to the PTSD was 40, the GAF attributable 
to the pain disorder was 35, the GAF attributable to the 
opioid dependence was 35, and the GAF attributable to the 
alcohol dependence was 45.  The examiner after reviewing the 
criteria for a total rating for PTSD concluded that the 
veteran's PTSD symptoms did not produce impairment for a 
100 percent rating.  The examiner opined to the effect that 
the PTSD symptoms alone did not render the veteran 
unemployable, and that the veteran had pain disorder with 
both psychological factors and a general medical condition 
with service-connected and non-service-connected 
disabilities, opioid dependence, and alcohol dependence that 
all produced social and industrial impairment.

A review of the record shows that service connection is in 
effect for PTSD, the respiratory condition considered in 
section II of this decision, constrictive pericarditis with 
cor pulmonale, and a chorioretinal scar of the left eye.  The 
record also shows that service-connected has been denied for 
laryngitis, degenerative joint disease and fibrositis of the 
neck and back, prostatitis, ulnar nerve palsy, hearing loss 
(not found), sinusitis, stomach problems, pleural cavity 
injury (not shown), cocidioidomycosis (not shown), 
pericardial adhesions (not shown), myocardial infarction (not 
shown), hypertension (not shown), thoracic outlet syndrome, 
relapsing fever (not shown), migraine headaches, and drug 
addiction (willful misconduct).

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The criteria for the evaluation of mental disorders were 
revised, effective February 3, 1988, and November 7, 1996.  
53 Fed. Reg. 1441 (Jan. 19, 1988) and 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas, 1 
Vet. App. 308 (1991).  Revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  VAOPGCPEC 3-2000.

A 70 percent evaluation is warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people is seriously impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is pronounced impairment in the ability to obtain 
and retain employment.  A 100 percent evaluation requires 
that attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The veteran must be 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, diagnostic code 9411, effective prior to 
February 3, 1988.

A 70 percent evaluation is warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The veteran must be 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, diagnostic code 9411, effective prior to 
Nov. 7, 1996.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

The record indicates that the veteran has various psychiatric 
conditions.  The symptoms attributable to the non-service-
connected psychiatric disabilities may not be considered in 
the evaluation of the service-connected PTSD.  38 C.F.R. 
§ 4.14 (2002).  In this case, a longitudinal review of the 
record reveals that the veteran's PTSD has been manifested 
primarily by occasional suicidal and homicidal ideations 
without acting, flashbacks, recollections, and intrusive 
dreams of experiences in service, avoidance of situations 
that remind him of those experiences, increased arousal, 
anxiety with panic attacks, and depression that have produced 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, or serious or severe social impairment or 
pronounced or severe industrial impairment since March 1986.

The record shows GAF's essentially ranging from 35 to 50.  
The examiner who conducted the veteran's VA psychiatric 
examination in July 1992 notes that the veteran's GAF was 
probably in the 20 to 30 range when normal, but none of his 
psychiatric examinations note a GAF that low.  A GAF of 1 to 
10 indicates persistent danger of severely hurting self or 
others or persistent inability to maintain minimal personal 
hygiene or serious suicidal act with clear expectation of 
death, a GAF of 11 to 20 indicates some danger of hurting 
self or others or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication.  A GAF of 31 to 40 indicates some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  A GAF of 41 to 50 indicates 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  A GAF of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupation or school functioning.  A GAF of 61 to 70 
indicates some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well and has some meaningful interpersonal 
relationships.  GAF of 71 to 80 indicates that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors with no more than sight impairment in 
social, occupation or school functioning.  GAF's are defined 
under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Third or Fourth Edition (DSM III or DSM IV) that 
is to be used in the evaluation of the veteran's psychiatric 
disability.  38 C.F.R. § 4.125 (2002).

In this case, the private medical report dated in November 
1999 notes that the veteran's GAF was 45 and that his PTSD 
warranted a rating of 50 percent.  The examiner who conducted 
the December 2001 VA psychiatric examination and reviewed the 
evidence in the veteran's claims folder opined that the PTSD 
symptoms did not support the assignment of a 100 percent 
rating for this disorder.  There is no evidence in the claims 
folder that refutes that opinion, and the opinion is 
consistent with the overall evidence of the veteran's PTSD 
since the l980's.  Nor does the evidence show that the PTSD 
symptoms alone render the veteran unable to obtain or retain 
employment.

In view of the above, the Board finds that the evidence does 
not show PTSD symptoms that have produced total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name, or the attitudes of all contacts 
except the most intimate be so adversely affected as to 
result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior or that have demonstrably rendered the veteran 
unable to obtain or retain employment in order to support the 
assignment of a 100 percent rating or a "staged rating" at 
any time from March 1986 under the provisions of diagnostic 
code 9411, effective as of or prior to November 7, 1996, or 
prior to February 3, 1988.  Fenderson, 12 Vet. App. 119.

The preponderance of the evidence is against the claim for a 
rating in excess of 70 percent for PTSD at any time from 
March 1986, and the claim is denied.

II.  Entitlement to an Increased Evaluation for Bronchitis 
and Bronchial Asthma with Pleurisy, History of Left Lung 
Collapse, and Pain Syndrome,

A.  Factual Background

A review of the record shows that the veteran's service-
connected respiratory disorder has been rated as 30 percent 
disabling, effective from August 1973; that the 30 percent 
rating was increased to 100 percent, effective from January 
1974 based on a total spontaneous pneumothorax; that the 
100 percent rating was reduced to 30 percent, effective from 
July 1974; that the 30 percent rating was reduced to 
10 percent, effective from September 1978; and that the 
10 percent rating was increased to 30 percent, effective from 
May 1989.  The 30 percent evaluation has been in effect since 
then.

A private medical report shows that the veteran underwent 
pulmonary function tests in August 1989.  The FEV-1 was 
95 percent of predicted value.  The FEV-1/FVC was 104 percent 
of predicted.  It was noted that he had normal spirometry.

A private medical report shows that the veteran was examined 
in September 1989.  Examination of his chest revealed 
inspiratory and expiratory wheezing in all lung fields.  
There was no inspiratory crackles, dullness to percussion or 
chest wall tenderness.  It was noted that pulmonary function 
tests showed normal spirometry and lung volumes, and that 
diffusion was reduced to 47 percent of predicted.  The 
impressions were toxic fume inhalation secondary to gas 
grenade with a chronic interstitial lung disease and 
bronchial hyperreactivity, and history of chest wall and lung 
contusion with pain syndrome.

A VA medical report dated in July 1990 reveals that the 
veteran was examined to determine his need for ongoing oxygen 
therapy.  A history of a grenade injury in service in 1972 
and of chest wall injuries with recurrent pneumothorax was 
noted.  Subsequent to then the veteran had chronic chest pain 
and shortness of breath, and he had been evaluated by 
numerous physicians.  Chest X-rays in July 1989 as well as a 
portable film from January 1990 were normal.  A CT (computed 
tomography) scan of the chest in November 1989 reportedly 
revealed hilar and mediastinal calcification and pericardial 
calcification, but no lung parenchymal abnormalities.  A 
cardiac catheterization in January 1990 reportedly reveal no 
evidence of constrictive pericarditis and no evidence of 
pulmonary hypertension with a normal left ventricle and right 
ventricle diastolic pressure and normal right atrial mean 
pressure.  On examination, the veteran's lungs on 
auscultation were entirely clear including examination while 
he was  lying on his left side.  Air arterial blood gases 
were reportedly normal with a pO2 of 94, pCO2 of 31, and pH 
of 7.45, and a base excess of minus 1.  The veteran's pulse 
oximetry oxygen saturation was 96 percent at resting room air 
and decreased slightly to 93 percent with ambulation in the 
pulmonary function laboratory.  The examiner concluded that 
there was no objective evidence of pulmonary functional 
impairment on this examination, and that recent pulmonary 
function studies had been within normal limits for pulmonary 
flow-volume mechanics.  The chest X-rays did not show 
evidence of any chronic lung parenchymal abnormality and this 
would include a report of CT scan of the chest.  The examiner 
found no evidence to support the ongoing use of oxygen 
therapy.

The veteran underwent a VA examination in July 1992.  His 
lungs were clear.  X-rays of the chest reportedly revealed a 
Ghon complex right upper lobe with calcified hilar lymph 
nodes and associated apical pleural thickening.  There was an 
absence of the distal right clavicle that was probably post-
surgical.  The assessments were asthma and history of 
recurrent pneumothorax.

A VA report shows that a CT scan was taken of the veteran's 
chest in July 1996.  The impressions were chest considered 
essentially stable since February 1994 showing some right 
hilar and mediastinal node calcifications as well as 
scattered pericardial calcification; and persisting stable 
one centimeter noncalcified soft tissue mass posterior left 
lung, and no evidence to suggest active disease.

The veteran underwent a VA medical examination in June 1998.  
Pulmonary function tests in May 1998 showed FEV1 of 
104 percent predicted and FEV1/FVC of 105 percent predicted.  
A CT scan of the chest noted that there was no significant 
change in the findings since a CT scan of the chest in 
February 1994.  It was noted that the veteran complained of 
exacerbation of his respiratory problems with coughing up of 
green mucus, wheezing, gurgling, chest pain, and shortness of 
breath that he treated with Proventil, Flonase, Prevacid, and 
Biaxin with only temporary improvement.  The diagnosis was 
chronic bronchitis, bronchial asthma, and constrictive 
pericarditis.

The veteran underwent a VA examination in January 1999.  His 
lungs were clear.  The examiner reviewed the veteran's 
medical history and noted that a CT scan of his chest 
performed at a service department medical facility in May 
1998 revealed thickening and calcification of the pericardium 
that was unchanged from a prior study in 1994.  Pulmonary 
function studies reportedly revealed no evidence of 
obstructive or restrictive disease.  The examiner found no 
evidence of asthma.

The veteran underwent a VA examination in May 2002.  
Pulmonary function tests revealed a FEV1 of 4.44 compared to 
a predicted value of 4.03.  The FEV1/FVC was 82 percent of 
predicted.  The DLCO-SB was 71.7 percent of predicted.  The 
examiner found no significant abnormalities.  A chest X-ray 
was requested.  The chest X-ray revealed no congestion or 
effusion.  In an May 2002 addendum to the report of the May 
2002 examination, the examiner noted that he had reviewed the 
veteran's medical records and opined that it was unlikely 
that the veteran had any significant functional limitation of 
his pulmonary system based on history, examination, and 
testing.

The veteran submitted various medical literature concerning 
the nature of respiratory disorders in conjunction with his 
claim for a higher rating for his service-connected 
respiratory condition.  He also testified at hearings in July 
1989, December 1990, and May 1995 to the effect that this 
condition was more severe than 30 percent disabling.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

A 30 percent evaluation for bronchial asthma requires 
moderate impairment manifested by rather frequent asthmatic 
attacks (separated by only 10 to 14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
rating requires severe bronchial asthma manifested by 
frequent attacks (one or more attacks weekly) and marked 
dyspnea on exertion between attacks with only temporary 
relief by medication.  More than light manual labor must be 
precluded.  A 100 percent rating requires pronounced symptoms 
with very frequent asthmatic attacks, severe dyspnea on 
slight exertion between attacks, and marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. 
§ 4.97, Code 6602, effective prior to October 7, 1996.

A 30 percent rating for bronchial asthma requires FEV-1 of 56 
to 70 percent, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted for bronchial asthma with FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbation, or intermittent (at least 3 per year) courses 
of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating for bronchial asthma is warranted for FEV-
1 of less than 40 percent predicted, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Code 6602, 
effective as of October 7, 1996.

As noted above, when regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas, 1 Vet. 
App. 308 (1991).  The indicates that the veteran's pain 
syndrome is manifested primarily by psychiatric symptoms as 
noted in section I of this decision.  Those symptoms have 
been considered in the evaluation of the PTSD and may not be 
considered in the evaluation of the respiratory disorder.  
38 C.F.R. § 4.14 (2002).

A longitudinal review of the evidence regarding the veteran's 
claim for an increased evaluation for his service-connected 
respiratory condition shows no significant impairment with 
his pulmonary system.  A spirometry in 1999 was normal, and 
at a VA examination in September 1989 he had wheezing, but no 
shortness of breath or asthma attacks were noted.  A VA 
medical report dated in July 1990 notes that the veteran's 
history of respiratory problems was reviewed and the 
signatory found no objective evidence of pulmonary disorder.  
The report of the veteran's VA examination in June 1998 
indicates that he has asthma attacks and that he uses various 
medications for this condition, but the report of the 
examination does not show the presence of severe bronchial 
asthma manifested by frequent attacks (one or more attacks 
weekly) and marked dyspnea on exertion between attacks with 
only temporary relief by medication that precludes more than 
light manual labor.

The evidence shows that the veteran underwent a VA 
examination in January 1999, and no evidence of asthma was 
found.  At the VA examination in May 2002, pulmonary function 
tests revealed a FEV1 of 4.44 compared to a predicted value 
of 4.03.  The FEV1/FVC was 82 percent of predicted.  The 
examiner found no significant abnormalities.  A chest X-ray 
revealed no congestion or effusion, and the examiner opined 
after reviewing the veteran's medical records that it was 
unlikely the veteran had any significant functional 
limitation of his pulmonary system based on history, 
examination, and testing.

In view of the above, the Board finds that the evidence does 
not support the assignment of a rating in excess of 
30 percent for the bronchitis and bronchial asthma with 
pleurisy, history of left lung collapse, and pain syndrome 
under the provisions of diagnostic code 6602, effective prior 
to or as of October 7, 1996.  The preponderance of the 
evidence is against the claim for a higher rating for the 
service-connected respiratory condition, and the claim is 
denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A rating in excess of 70 percent for PTSD at any time from 
March 1986 is denied.

An increased evaluation for bronchitis and bronchial asthma 
with pleurisy, history of left lung collapse, and pain 
syndrome is denied.



_________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

